DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-2, 4-9, 11-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receive a transaction data record comprising transaction data associated with a payment transaction; transmit the transaction data record to the at least one FPGA device via the communication bus; and wherein the at least one FPGA device is programmed or configured to: encrypt the one or more data fields of the transaction data record to generate the encrypted transaction data record, wherein, when encrypting the one or more data fields of the transaction data record to generate the encrypted transaction data record, the at least one FPGA device is programmed or configured to: select a data record template from among a plurality of data record templates based on a format of the transaction data record; determine the one or more data fields of the transaction data record based on the data record template; and encrypt data values included in the one or more data fields of the transaction data record using an encryption key stored in the at least one FPGA device; wherein the at least one host application processor is further programmed or configured to: receive the encrypted transaction data record from the at least one FPGA device via the communication bus, wherein one or more data fields of the transaction data record are encrypted to generate the encrypted transaction data record…in combination and relationship with the rest of claim as being claimed in claims 1, 9, 17.
Therefore, claims 2, 4-8, 11-16, 18-20 are allowable as being dependent upon independent claims 1, 9, 17.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to encryption of sensitive data using a field programmable gate array (FPGA).

Allen (Pub. No. US 2003/0065626); “User Verification for Conducting Health-Related Transactions”;
-Teaches a biometric reader gathers the biometric data and creates biometric data from detected characteristics…see par. 27-28.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436